Per Curiam.

The first two of relator’s challenges relate to the ballot language and explanation. Section 1, Article XVI of the Ohio Constitution, dealing with proposals initiated by the General Assembly, provides that “* * * [n]o such case challenging the ballot language, the explanation, or the actions or procedures of the general assembly in adopting and submitting a constitutional amendment shall be filed later than sixty-four days before the election.” The sixty-four day limitation was held to apply to initiatives proposed by the electorate as well in State, ex rel. Cappelletti, v. Celebrezze (1980), 64 Ohio St. 2d 1, 3 [8 O.O.3d 1],
In this case, relator filed his action on October 6, 1983. The election is scheduled for November 8, 1983. Clearly, relator’s action herein is time barred for he did not file his action prior to sixty-four days before the election as required by Section 1, Article XVI of the Ohio Constitution.
Similarly, we reject relator’s argument that the amendment proposed by Issue 3 would be unconstitutional if approved. It is well-settled that this court will not consider, in an action to strike an issue from the ballot, a claim that the proposed amendment would be unconstitutional if approved, such claim being premature. Pfeifer v. Graves (1913), 88 Ohio St. 473, paragraph five of the syllabus; Weinland v. Fulton (1918), 99 Ohio St. 10; Cincinnati v. Hillenbrand (1921), 103 Ohio St. 286, paragraph two of the syllabus; State, ex rel. Marcolin, v. Smith (1922), 105 Ohio St. 570; State, ex rel. Kittel, v. Bigelow (1941), 138 Ohio St. 497 [21 O.O. 380], paragraph one of the syllabus. Accordingly, the writ prayed for is denied.

Writ denied.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.